         3:19-cv-03142-CSB # 5-2            Page 1 of 3                                                   E-FILED
                                                                         Thursday, 06 June, 2019 05:41:25 PM
                                                                                Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS


SPEECH FIRST, INC.,
                                      Plaintiff,


v.                                                     Case No. 19-cv-3142


TIMOTHY L. KILLEEN, et al.,

                                    Defendants.


                        DECLARATION OF MICHAEL CONNOLLY

        1.      I am an attorney at the law firm Consovoy McCarthy PLLC and counsel for plaintiff

Speech First, Inc.

        2.      I am over the age of eighteen and under no mental disability or impairment. I have

personal knowledge of the following facts and, if called as a witness, I would competently testify to

them.

        3.      The following materials attached as exhibits are true and accurate copies of pages from

websites of the University of Illinois at Urbana-Champaign that were downloaded as PDF files on

June 1, 2019.

                a.     Exhibit A is the Student Code for the University of Illinois at Urbana-

                       Champaign for 2018-2019.

                b.     Exhibit B is the University’s “Student Disciplinary Procedures.”

                c.     Exhibit C is the homepage for the Bias Assessment and Response Team.

                d.     Exhibit D is the Bias Assessment and Response Team Annual Report for

                       2016-2017.
        3:19-cv-03142-CSB # 5-2         Page 2 of 3



             e.     Exhibit E is the Bias Assessment and Response Team Annual Report for 2017-

                    2018.

             f.     Exhibit F is a page titled “About the Team,” which is linked from the Bias

                    Assessment and Response Team homepage.

             g.     Exhibit G is a page titled “About,” which is linked from the Office for Student

                    Conflict Resolution homepage.

             h.     Exhibit H is a page titled “Meet the Staff,” which is linked from the Office for

                    Student Conflict Resolution homepage.

             i.     Exhibit I are pages titled “Bias-Motivated Incident Reporting Form,” which is

                    linked from the Bias Assessment and Response Team homepage.

             j.     Exhibit J is a page titled “Procedures,” which is linked from the Bias

                    Assessment and Response Team homepage.

             k.     Exhibit K is the Bias Assessment and Response Team Annual Statistics for

                    2017-2018.

             l.     Exhibit L is a page entitled “Student Conduct System,” which is linked from

                    the University Housing homepage.

             m.     Exhibit M is a page entitled “Bias Protocol and Illinois Intervenes,” which is

                    linked from the University Housing homepage.

             n.     Exhibit N is the Bias Assessment and Response Team Annual Report for

                    2015-2016.

       4.    Exhibit O is a tweet from the University of Illinois Police Department, which was

published     on      December          27,        2018,       and       is       available       at

https://twitter.com/UIPD/status/1078367460011769856.




                                               2
          3:19-cv-03142-CSB # 5-2             Page 3 of 3



        5.       Exhibit P is an email from Rony Die to Andrew F. Minik that was sent on December

12, 2017. This email is available at Dkt. No. 1-5, Minik v. Bd. of Trustees, No. 18-cv-2101 (C.D. Ill.).

        6.       Exhibit Q is an email exchange between Andrew Minik and Rony Die that was sent

between December 14, 2017 and December 15, 2017. This email exchange is available at Dkt. No.

1-6, Minik v. Bd. of Trustees, No. 18-cv-2101 (C.D. Ill.).

        7.       Exhibit R is a Facebook post and comments from the Fighting Illinois’ Racist Mascots

page, which was downloaded on February 23, 2019.

        8.       Exhibit S is a report entitled “Bias Response Team Report 2017,” which was published

by the Foundation for Individual Rights in Education in 2017 and is available at

https://d28htnjz2elwuj.cloudfront.net/wp-content/uploads/2017/03/01012623/2017-brt-report-

corrected.pdf.



        Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true and

correct to the best of my knowledge.



        Executed on June 6, 2019.


                                                             _/s/ Michael Connolly_____
                                                             Michael Connolly




                                                     3
